47 F.3d 1176
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Vincent Peter CAMACHO, Defendant-Appellant.
No. 94-10401.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 15, 1995.*Decided Feb. 24, 1995.

Before:  SCHROEDER, CANBY, and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
Vincent Peter Camacho appeals his 97-month sentence and conviction for possessing methamphetamine with the intent to distribute in violation of 21 U.S.C. Sec. 841(a)(1).  Camacho contends that the district court erred by denying his motion to suppress and by sentencing him at the top of the Guidelines range.  We have jurisdiction under 28 U.S.C. Sec. 1291, and affirm.


3
Because Camacho entered an unconditional plea of guilty, he has waived his Fourth Amendment claim.  See United States v. Montilla, 870 F.2d 549, 552 (9th Cir.1989), amended, 907 F.2d 115 (9th Cir.1990);  United States v. Carrasco, 786 F.2d 1452, 1454 & n. 2 (9th Cir.1986).


4
Camacho did not object to the Guideline range of 78 to 97 months calculated by the district court, and he did not object after the district court imposed the 97-month sentence.  We lack jurisdiction over Camacho's sentencing claim because the district court sentenced him within the applicable Guideline range.  See Williams v. United States, 112 S. Ct. 1112, 1121 (1992) ("The selection of the appropriate sentence from within the guideline range, ... [is] left solely to the sentencing court."  (citation omitted));  United States v. Reed, 914 F.2d 1288, 1290 (9th Cir.1990);  see also 18 U.S.C. Sec. 3742(a).  Although Camacho suggests that the district court erred because it did not depart downward from the applicable Guideline range, he waived this claim by failing to seek a departure in the district court.  See United States v. Quesada, 972 F.2d 281, 283-84 (9th Cir.1992), cert. denied, 113 S. Ct. 1348 (1993).


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3